EXAMINER’S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In line 3 of claim 3: “… and converted to …” should be changed to --… and is converted to …--.

In line 1 of claim 7: “… (Currently Amended) …” should be changed to --… 
(Withdrawn – Currently Amended) …--.

In line 1 of claim 8: “… (Previously Presented) …” should be changed to --… (Withdrawn – Previously Presented) …--.

In line 1 of claim 17: “… (Currently Amended) …” should be changed to --… (Withdrawn – Currently Amended) …--.

In line 1 of claim 18: “… (Previously Presented) …” should be changed to --… (Withdrawn – Previously Presented) …--.


Rejoinder of Claims
3.	Claims 1-3, 5-13 and 15-20 are allowable. Claims 7-8 and 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 11/04/2019, is hereby withdrawn and claims 7-8 and 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


4.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691